Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. 	This action is in response to the filing with the office dated 02/15/2022. Claims 1, 6 and 11 have been amended. Claims 2, 7 and 12 have been cancelled. Claims 1,3-6, 8-11, 13-15 are now pending in this office action.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/15/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a phone interview with Vladislav Z. Teplitskiy (Reg. No. 68069) on 04/28//2022.
The application has been amended as follows:
1.	(Currently Amended) A method for outputting a structured query sentence, comprising:
acquiring a to-be-converted natural language sentence;
inputting the to-be-converted natural language sentence into a pre-trained sequence to sequence model to obtain an action sequence corresponding to the to-be-converted natural language sentence;
generating a directed acyclic graph according to the action sequence; and
outputting a structured query sentence corresponding to the generated directed acyclic graph according to a preset corresponding relationship between a directed acyclic graph and a structured query sentence;
wherein the sequence to sequence model includes a model trained and obtained by: 
acquiring a sample set, the sample set including a sample natural language sentence and a sample structured query sentence corresponding to the sample natural language sentence; 
ascertaining a sample directed acyclic graph corresponding to the sample structured query sentence in the sample set according to the preset corresponding relationship
acquiring a sample action sequence of the ascertained sample directed acyclic graph; and 
using respectively the sample natural language sentence and a sample action sequence corresponding to the sample natural language sentence as an input and an output to train and obtain the sequence to sequence model.
2.	(Cancelled) 
3.	(Original) The method according to claim 1, wherein the generating a directed acyclic graph according to the action sequence comprises:
generating, based on a shift-reduce algorithm, the directed acyclic graph according to the action sequence.
4.	(Original) The method according to claim 1, wherein the directed acyclic graph includes at least one combination of information items, and the combination of the information items includes parent node information, child node information and relationship information.
5.	(Original) The method according to claim 1, wherein the outputting a structured query sentence corresponding to the generated directed acyclic graph according to a preset corresponding relationship between a directed acyclic graph and a structured query sentence comprises:
ascertaining a node in the directed acyclic graph as a first part of the structured query sentence, the first part including an aggregator, a field name, a table name and an attribute; and 
ascertaining a relationship between nodes in the directed acyclic graph as a second part of the structured query sentence.
6.	(Currently Amended) An apparatus for outputting a structured query sentence, comprising:
at least one processor; and
a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising:
acquiring a to-be-converted natural language sentence;
inputting the to-be-converted natural language sentence into a pre-trained sequence to sequence model to obtain an action sequence corresponding to the to-be-converted natural language sentence;
generating a directed acyclic graph according to the action sequence; and
outputting a structured query sentence corresponding to the generated directed acyclic graph according to a preset corresponding relationship between a directed acyclic graph and a structured query sentence;
wherein the sequence to sequence model includes a model trained and obtained by:
acquiring a sample set, the sample set including a sample natural language sentence and a sample structured query sentence corresponding to the sample natural language sentence; 
ascertaining a sample directed acyclic graph corresponding to the sample structured query sentence in the sample set according to the preset corresponding relationship
acquiring a sample action sequence of the ascertained sample directed acyclic graph; and 
using respectively the sample natural language sentence and a sample action sequence corresponding to the sample natural language sentence as an input and an output to train and obtain the sequence to sequence model.
7.	(Cancelled) 
8.	(Original) The apparatus according to claim 6, wherein the generating a directed acyclic graph according to the action sequence comprises:
generating, based on a shift-reduce algorithm, the directed acyclic graph according to the action sequence.
9.	(Original) The apparatus according to claim 6, wherein the directed acyclic graph includes at least one combination of information items, and the combination of the information items includes parent node information, child node information and relationship information.
10.	(Original) The apparatus according to claim 6, wherein the outputting a structured query sentence corresponding to the generated directed acyclic graph according to a preset corresponding relationship between a directed acyclic graph and a structured query sentence comprises:
ascertaining a node in the directed acyclic graph as a first part of the structured query sentence, the first part including an aggregator, a field name, a table name and an attribute; and 
ascertaining a relationship between nodes in the directed acyclic graph as a second part of the structured query sentence.
11.	(Currently Amended) A non-transitory computer readable medium, storing a computer program, wherein the program, when executed by a processor, causes the processor to perform operations, the operations comprising:
acquiring a to-be-converted natural language sentence;
inputting the to-be-converted natural language sentence into a pre-trained sequence to sequence model to obtain an action sequence corresponding to the to-be-converted natural language sentence;
generating a directed acyclic graph according to the action sequence; and
outputting a structured query sentence corresponding to the generated directed acyclic graph according to a preset corresponding relationship between a directed acyclic graph and a structured query sentence;
wherein the sequence to sequence model includes a model trained and obtained by:
acquiring a sample set, the sample set including a sample natural language sentence and a sample structured query sentence corresponding to the sample natural language sentence; 
ascertaining a sample directed acyclic graph corresponding to the sample structured query sentence in the sample set according to the preset corresponding relationship
acquiring a sample action sequence of the ascertained sample directed acyclic graph; and 
using respectively the sample natural language sentence and a sample action sequence corresponding to the sample natural language sentence as an input and an output to train and obtain the sequence to sequence model.
12. 	(Cancelled) 
13. 	(Original) The non-transitory computer readable medium according to claim 11, wherein the generating a directed acyclic graph according to the action sequence comprises:
generating, based on a shift-reduce algorithm, the directed acyclic graph according to the action sequence.
14. 	(Original) The non-transitory computer readable medium according to claim 11, wherein the directed acyclic graph includes at least one combination of information items, and the combination of the information items includes parent node information, child node information and relationship information.
15. 	(Original) The non-transitory computer readable medium according to claim 11, wherein the outputting a structured query sentence corresponding to the generated directed acyclic graph according to a preset corresponding relationship between a directed acyclic graph and a structured query sentence comprises:
ascertaining a node in the directed acyclic graph as a first part of the structured query sentence, the first part including an aggregator, a field name, a table name and an attribute; and 
ascertaining a relationship between nodes in the directed acyclic graph as a second part of the structured query sentence.

Allowable Subject matter
4.	Claims 1, 6 and 11 are allowed as being independent claims.
5.    	Dependent claims 3-5 are allowed as being dependent on independent claim 1. Dependent claims 8-10 are allowed as being dependent on independent claim 6. Dependent claims 13-15 are allowed as being dependent on independent claim 11.
Reasons for Allowance
6. 	The following is an examiner's statement of reasons for allowance: Applicant’s amendments discussed through telephonic conversation with the applicant on 04/28/2022 for claims 1, 6 and 11 were fully considered and found to be persuasive and overcome the prior art cited in the Non-Final rejection. The cited prior art does not teach or suggest, in combination with the rest of the limitations in the dependent claims. The closest prior art YANG, JUN (CN 107451153, (Applicant admitted prior art item no. 2 cited on IDS submission dated 10/23/2020)) teaches, model for processing natural language text/query to output a sequence of actions or machine/database queries, however YANG does not explicitly teach “in the process of translating a natural language sentence into a structure query sentence including intermediate steps of obtaining an action sequence, generating a directed acyclic graph according to the action sequence, then converting the generated directed acyclic graph into the structured query sentence based on a preset corresponding relationship as well as a process of receiving and processing sample set to generate a sample action sequence for training the sequence to sequence model.” as claimed in view of the rest of the limitations of claim 1. Similarly for claims 6 and 11. While each element of the limitation may be known in some parts the combination as claimed would not be obvious absent impermissible hindsight. The cited prior art does not teach or suggest, in combination with the rest of the limitations in the dependent claims.
	The cited prior art on record Lee; Dongjun (US 20200334233 A1) teaches, a system and method for detecting a SQL command from a natural language input using neural networks which works even when the SQL command has not been seen before by the neural networks. In one example, the method may include storing a candidate set comprising structured query language (SQL) templates paired with respective text values, reducing, via a first predictive network, the candidate set into a subset of candidates based on a natural language input and the text values included in the candidate set, selecting, via a second predictive network, an SQL template from among the subset of candidates based on the natural language input and text values included in the subset of candidates, and determining a SQL command that corresponds to the natural language input based on the selected SQL template and content from the natural language input.. The cited prior art on record Zhong; Victor (US 20200301925 A1) teaches, A computing system uses neural networks to translate natural language queries to database queries. The computing system uses a plurality of machine learning based models, each machine learning model for generating a portion of the database query. The machine learning models use an input representation generated based on terms of the input natural language query, a set of columns of the database schema, and the vocabulary of a database query language, for example, structured query language SQL. The plurality of machine learning based models may include an aggregation classifier model for determining an aggregation operator in the database query, a result column predictor model for determining the result columns of the database query, and a condition clause predictor model for determining the condition clause of the database query. The condition clause predictor is based on reinforcement learning.	
	In addition, none of the references cited, reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 6 and 11 as a whole.
	Claim 1: A method for outputting a structured query sentence, comprising: acquiring a to-be-converted natural language sentence; inputting the to-be-converted natural language sentence into a pre-trained sequence to sequence model to obtain an action sequence corresponding to the to-be-converted natural language sentence; generating a directed acyclic graph according to the action sequence; and outputting a structured query sentence corresponding to the generated directed acyclic graph according to a preset corresponding relationship between a directed acyclic graph and a structured query sentence; wherein the sequence to sequence model includes a model trained and obtained by: acquiring a sample set, the sample set including a sample natural language sentence and a sample structured query sentence corresponding to the sample natural language sentence; ascertaining a sample directed acyclic graph corresponding to the sample structured query sentence in the sample set according to the preset corresponding relationship; acquiring a sample action sequence of the ascertained sample directed acyclic graph; and using respectively the sample natural language sentence and a sample action sequence corresponding to the sample natural language sentence as an input and an output to train and obtain the sequence to sequence model.
Claim 6: An apparatus for outputting a structured query sentence, comprising: at least one processor; and a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: acquiring a to-be-converted natural language sentence; inputting the to-be-converted natural language sentence into a pre-trained sequence to sequence model to obtain an action sequence corresponding to the to-be-converted natural language sentence; generating a directed acyclic graph according to the action sequence; and outputting a structured query sentence corresponding to the generated directed acyclic graph according to a preset corresponding relationship between a directed acyclic graph and a structured query sentence; wherein the sequence to sequence model includes a model trained and obtained by: acquiring a sample set, the sample set including a sample natural language sentence and a sample structured query sentence corresponding to the sample natural language sentence; ascertaining a sample directed acyclic graph corresponding to the sample structured query sentence in the sample set according to the preset corresponding relationship; acquiring a sample action sequence of the ascertained sample directed acyclic graph; and using respectively the sample natural language sentence and a sample action sequence corresponding to the sample natural language sentence as an input and an output to train and obtain the sequence to sequence model.
Claim 11: A non-transitory computer readable medium, storing a computer program, wherein the program, when executed by a processor, causes the processor to perform operations, the operations comprising: acquiring a to-be-converted natural language sentence; inputting the to-be-converted natural language sentence into a pre-trained sequence to sequence model to obtain an action sequence corresponding to the to-be-converted natural language sentence; generating a directed acyclic graph according to the action sequence; and outputting a structured query sentence corresponding to the generated directed acyclic graph according to a preset corresponding relationship between a directed acyclic graph and a structured query sentence; wherein the sequence to sequence model includes a model trained and obtained by: acquiring a sample set, the sample set including a sample natural language sentence and a sample structured query sentence corresponding to the sample natural language sentence; ascertaining a sample directed acyclic graph corresponding to the sample structured query sentence in the sample set according to the preset corresponding relationship; acquiring a sample action sequence of the ascertained sample directed acyclic graph; and using respectively the sample natural language sentence and a sample action sequence corresponding to the sample natural language sentence as an input and an output to train and obtain the sequence to sequence model.	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached on Monday-Friday, 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ASHISH THOMAS can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S. R./ 
Examiner, Art Unit 2164
                                                                                                                                                                                        /ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164